726 N.W.2d 5 (2007)
BETTEN AUTO CENTER, INC., Plaintiff-Appellee,
v.
DEPARTMENT OF TREASURY, Defendant-Appellant.
Betten Motor Sales, Inc., d/b/a Toyota of Grand Rapids, Plaintiff-Appellee,
v.
Department of Treasury, Defendant-Appellant.
Betten-Friendly Motors Company, d/b/a/ Family Auto Center, Plaintiff-Appellee,
v.
Department of Treasury, Defendant-Appellant.
Betten Auto Center, Inc., Plaintiff-Appellant,
v.
Department of Treasury, Defendant-Appellee.
Betten Motor Sales, Inc., d/b/a Toyota of Grand Rapids, Plaintiff-Appellant,
v.
Department of Treasury, Defendant-Appellee.
Betten-Friendly Motors Company, d/b/a/ Family Auto Center, Plaintiff-Appellant,
v.
Department of Treasury, Defendant-Appellee.
Docket Nos. 132343-132345, 132347-132349, COA Nos. 265976-265978.
Supreme Court of Michigan.
January 26, 2007.
On order of the Court, the applications *6 for leave to appeal the August 1, 2006 judgment of the Court of Appeals are considered. We direct the Clerk to schedule oral argument on whether to grant the applications or take other peremptory action. MCR 7.302(G)(1). At oral argument, the parties shall address: (1) how MCL 205.94(1)(c)'s exemption from use tax for property purchased for resale may best be reconciled with the statutory language of MCL 205.93(2), and (2) how MCL 205.94(2) affects this analysis. The parties may file supplemental briefs within 49 days of the date of this order, but they should avoid submitting a mere restatement of the arguments made in their application papers.
The Taxation Section of the State Bar of Michigan and both the Detroit and Michigan Automobile Dealers Associations are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.